        Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 1 of 49




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 GUI GLOBAL PRODUCTS, LTD.                          §
 D/B/A GWEE                                         §
                                                    §
       Plaintiff,                                   §
                                                    §
 vs.                                                § Case No. 4:20-cv-02652
                                                    §
 APPLE INC.                                         §
                                                    §
       Defendant.                                   § Jury Trial Requested

                              COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff GUI Global Products, Ltd. d/b/a Gwee (“Gwee” or “Plaintiff”) hereby submits

this Complaint for patent infringement against Defendant Apple, Inc. (“Apple” or “Defendant”)

and states as follows:

                                              INTRODUCTION

          1.        This is a patent infringement case in which Gwee seeks compensation for Apple’s

infringement of Gwee’s U.S. Patent Nos. 10,589,320; 10,562,077; 10,259,021 and 10,259,020

(collectively the “patents-in-suit”).

          2.        Gwee and the Gwee® line of touchscreen, earbuds, optical microfiber cleaning

products, exercise devices, and medical products are at least primarily the brainchild of inventor

Walter G. Mayfield of Houston, Texas. Mr. Mayfield is the manager of GUI Global Management,

LLC, which is the Managing General Partner of GUI Global Products, Ltd.

          3.        After many weekends spent in his garage and kitchen developing prototypes, Mr.

Mayfield decided that a business could be created from some of his innovative products. He then

explored the commercialization of a new line of cleaning and switching products for touch screen

devices and earbuds including with a magnetic cord manager that offered convenience, portability
      Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 2 of 49




and performance. With the addition of entrepreneur and former business owner, Dan Valdez, Gwee

was founded. Mr. Valdez served as President of Gwee and co-inventor on the patents-in-suit.

Since its founding, Gwee has developed an even more robust portfolio of innovative products

including an exercise device through its subsidiary GweeGym, LLC and a patented liquid

indicating medical bandage through its subsidiary Dry See, Inc. Brand names of some of Gwee’s

products, including through its subsidiaries, include Sport Guppy™, Gwee Button™, Gwee

Keyring™, Gwee Leaf™, Gwee Racer™, Gwee Racercase™, Gwee Budz™, Gwee Button

Dock™, Gwee Gym™, and Dry See®.

       4.      Mr. Mayfield and Mr. Valdez combined their inventive efforts to create and refine

a portfolio of Gwee products, continued to build the company, and began to implement the go-to

market strategy. With the hard work of Mr. Mayfield, Mr. Valdez and others, Gwee affirmed its

place in the market.

       5.      Mr. Mayfield and Mr. Valdez have been not only entrepreneurs and successful

businessmen, but also successful inventors. Mr. Mayfield is a named inventor on fifteen United

States patents, including ten patents in which Mr. Valdez and Mr. Mayfield are listed as co-

inventors. These ten patents include the four patents-in-suit.

       6.      The Apple products that infringe the patents-in-suit are the various iterations of

AirPods products (e.g., AirPods, AirPods (2nd Gen), AirPods Pro, and Powerbeats Pro)

(collectively the “Apple Infringing Products”).




                                                  2
      Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 3 of 49




                                        THE PATENTS-IN-SUIT

       7.      Gwee is the owner of all right, title and interest in the patents-in-suit, including the

right to sue for past, present and future infringement thereof and to collect damages for any such

past, present or future infringement. The inventions disclosed and claimed in the patents-in-suit

provide numerous benefits over any prior existing systems comprising magnetic portable

switching devices.

       8.      The matters described and claimed by U.S. Patent No. 10,589,320 generally include

systems comprising a portable switching device selectively and magnetically coupled to a portable

electronic device; wherein the electronic device comprises a circuit responsive to the switching

device; the electronic device comprises at least one of beveled edges, ridges, recessed areas,

grooves, slots, indented shapes, bumps, and raised shapes, which are configured to correspond to

complementary surface elements on the switching device; wherein the portable switching device

is configured to activate, deactivate, or send into hibernation the portable electronic device;

wherein the electronic device plays or pauses a remote device; wherein the switching device

includes a lid and hinge; wherein the lid is recessed to configure to the electronic device; and

wherein the case of the switching device, including its hinged lid, protects the electronic device.

A more specific description of the matters claimed by this patent is detailed below.

       9.      The matters described and claimed by U.S. Patent No. 10,562,077 generally include

systems comprising a portable switching device selectively and magnetically coupled to a portable

electronic device; wherein the electronic device comprises a circuit responsive to the switching

device; the electronic device comprises at least one of beveled edges, ridges, recessed areas,

grooves, slots, indented shapes, bumps and raised shapes, which are configured to correspond to

complementary surface elements on the switching device; wherein the portable switching device



                                                  3
      Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 4 of 49




is configured to activate, deactivate, or send into hibernation the portable electronic device;

wherein the electronic device plays, pauses and/or controls the volume of a remote device; wherein

the switching device includes a lid and hinge; wherein the lid is recessed to configure to the

electronic device; and wherein the case of the switching device, including its hinged lid, protects

the electronic device. A more specific description of the matters claimed by this patent is detailed

below.

         10.   The matters described and claimed by U.S. Patent No. 10,259,021 generally include

systems comprising a portable switching device magnetically and selectively coupled to a portable

electronic device; wherein the electronic device comprises an electronic circuit that is responsive

to the switching device; the electronic device comprises at least one of beveled edges, ridges,

recessed areas, grooves, slots, indented shapes, bumps, and raised shapes, which are configured to

correspond to complementary surface elements on the switching device; wherein the portable

switching device is configured to activate, deactivate or send into hibernation the portable

electronic device; and wherein the case of the switching device functions protects the electronic

device. A more specific description of the matters claimed by this patent is detailed below.

         11.   The matters described and claimed by U.S. Patent No. 10,259,020 generally include

systems comprising a portable switching device coupled to a portable electronic device; wherein:

the switching device and the electronic device are configured to selectively couple to each other

employing magnetic force from a first magnet disposed within the switching device; the switching

device comprises a first case; the electronic device comprises a second case and an electronic

circuit that is responsive to the switching device; the electronic device comprises at least one of

beveled edges, ridges, recessed areas, grooves, slots, indented shapes, bumps and raised shapes

which are configured to correspond to complementary surface elements on the switching device;



                                                 4
       Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 5 of 49




the portable switching device is configured to activate, deactivate or send into hibernation the

portable electronic device; and wherein the electronic device protects the switching device. A

more specific description of the matters claimed by this patent is detailed below.

                                         THE PARTIES

        12.    Gwee is a Texas limited partnership having its place of business at 1819 St. James

Place in Houston, Texas.

        13.    Apple is a California corporation having a place of business in Cupertino,

California, and having regular and established places of business in Houston, namely at the Apple

Stores in the Houston Galleria, Memorial City Mall and Highland Village shopping center. Apple

may be served with process through its registered agent for service in Texas: CT Corporation

System, 1999 Bryant Street, Suite 900, Dallas, Texas 75201.

                                JURISDICTION AND VENUE

        14.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 101, et

seq.

        15.    This Court has personal jurisdiction over Apple, including because it has committed

acts within this State giving rise to this action and which have established minimum contacts with

this forum such that the exercise of jurisdiction over Apple, including to the fullest extent of the

Texas Long Arm Statute, would not offend traditional notions of fair play and substantial justice.

Without limitation, Gwee’s claims of infringement, including as set forth herein, arise in part out

of Apple’s infringing uses, sales and offers for sale of the Apple Infringing Products occurring in

the State of Texas.




                                                 5
      Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 6 of 49




       16.     Venue is proper in this District, including because Apple has regular and

established places of business in Houston, Texas, namely its Apple Stores in the Houston Galleria,

Memorial City Mall and Highland Village shopping center, including where the Apple Infringing

Products are at least sold and offered for sale. Apple’s acts of direct infringement include making,

using, selling, offering for sale and importing the Apple Infringing Products, with at least some of

such use and sales efforts by Apple occurring in Houston.

                   COUNT I – INFRINGMENT OF U.S. PATENT NO. 10,589,320

       17.     The application for U.S. Patent No. 10,589,320 (the “‘320 patent”) was filed on

November 27, 2019 . The patent issued on March 17, 2020. The ‘320 patent claims priority to

non-provisional and provisional filings dated as far back as August 5, 2011.

       18.     Claim 1 of the ‘320 patent covers a system comprising “a portable switching device

coupled to a portable electronic device; wherein: the switching device and the electronic device

are configured to selectively couple to each other employing magnetic force; the switching device

comprises a first case; the electronic device comprises a second case and an electronic circuit that

is responsive to the switching device; a first magnet is fully disposed within the electronic device;

the electronic device comprises at least one element selected from the group consisting of beveled

edges, ridges, recessed areas, grooves, slots, indented shapes, bumps, raised shapes, and

combinations thereof; configured to correspond to complementary surface elements on the

switching device; wherein the second case is decoupled from the first case by overcoming

magnetic force the portable switching device is configured to activate, deactivate, or send into

hibernation the portable electronic device; the electronic device plays or pauses a remote device;

the switching device includes a lid and hinge attaching the lid to the switching device; the lid is




                                                 6
      Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 7 of 49




recessed to configure to the electronic device; and when coupled, the first case functions to protect

the second case.”

       19.     The Apple Infringing Products comprise a portable switching device coupled to a

portable electronic device, for example, the case of the AirPods, AirPods (2nd Gen), AirPods Pro

(collectively “AirPods”) and the Powerbeats case function as a portable switching device and the

AirPod earbud and the Powerbeats earbud are portable electronic devices. Said cases and earbuds

are coupled to each other, respectively, including at least magnetically. For example, when

Airpods earbuds and Powerbeats earbuds are placed into the Airpods case and Powerbeats case,

respectively, they securely snap into place magnetically. Further, if an Airpods case or Powerbeats

case is opened and turned upside down, the Airpods earbuds and Powerbeats earbuds are held into

place magnetically and will not fall from the case. For example:




                                   ,                              , and

       20.     On information and belief, such coupling comprises the magnets generally marked

by the beads depicted below:




                                       ,                         , and


                                                 7
      Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 8 of 49




         21.   The Apple Infringing Products comprise the portable switching device (here the

original charging case and/or wireless charging case, the “first case”) and the portable electronic

device (here the earbud(s))earphones, the “second case”) being configured to selectively couple to

each other through a magnetic force.

         22.   The Apple Infringing Products comprise both the switching device and the

electronic device, each comprising a white or black plastic outer case, as noted in the images above

and below.

         23.   The Apple Infringing Products comprise the electronic device comprising an

electronic circuit that is responsive to the switching device. For example, when the Airpods or

Powerbeats charging case is opened/closed and the earbuds are located inside the case, the

Bluetooth communications capability of the earbuds is activated/deactivated, including as noted

below:




                                                 8
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 9 of 49




       24.    The electronic device of the Apple Infringing Products comprises a first magnet

that is fully disposed within the electronic device. For example, a magnet fully disposed within

the electronic device is marked by beads below:




                                 ,                             and



       25.    The electronic device of the Apple Infringing Products comprises at least one

element selected from the group consisting of bumps, raised shapes, and combinations thereof. For

example:




                            ,                         , and

       26.    The electronic device of the Apple Infringing Products is configured to correspond

to complementary surface elements on the switching device. For example, the Airpods case and

Powerbeats case, and Airpods earbuds and Powerbeats earbuds, are configured to fit together,

respectively, when the earbuds are placed into the case. For example:



                                                  9
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 10 of 49




                                                    ,                    , and




       27.    With the Apple Infringing Products, the second case (including as shown below) of

the AirPod earbud and Powerbeats earbud are decoupled from the first case of the Airpods case

and Powerbeats case, respectively, by overcoming the magnetic force of the complementary

magnets located within each case. Such magnets are already noted above.

       28.    The switching device of the Apple Infringing Products is configured to activate,

deactivate and/or send into hibernation the portable electronic device. For example, when the

Airpods case or Powerbeats case is closed and an earbud is within the case, it deactivates and/or

hibernates the AirPod earbud or Powerbeats earbud located inside the case, including by sending

a signal that causes the earbuds to cease or stop Bluetooth communication; and when the Airpods

case or Powerbeats case is opened, it activates the Airpods earbuds or Powerbeats earbuds located

inside the case, including by sending a signal that causes their Bluetooth communications to

commence.




                                               10
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 11 of 49




       29.     The electronic device of the Apple Infringing Products plays or pauses a remote

device. For example, the electronic device of the Apple Infringing Product may play or pause a

music player on a Bluetooth connected cellular phone (e.g., an iPhone), for example, via actions

such as inserting/removing the earbud into/from the ear, and/or by tapping or pressing (as

applicable) the earbud.

       30.     The switching device of the Apple Infringing Products includes a lid and hinge

(noted below with vertical arrows) attaching the lid to the base of the switching device wherein

the lid is recessed to correspond to the electronic device (noted below with horizontal arrows). For

example:




                                     ,                    , and

       31.     The switching device of the Apple Infringing Products comprises the first case

functioning to protect the second case. For example:




                               ,                             , and

       32.     Claim 2 of the ‘320 patent covers the system of Claim 1 wherein the switching

device has a first lens. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the switching device has a lens. For example, on information and belief, the Airpods case

and the Powerbeats case each has a lens for its LED light which indicates charge status:

                                                11
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 12 of 49




       33.     Claim 3 of the ‘320 patent covers the system of Claim 1 wherein the electronic

device has a second lens. For example, the Apple Infringing Products comprise the system of

claim 1 (see above) and, on information and belief, each AirPod earbud and each Powerbeats

earbud includes at least one infrared sensor and at least one laser, with each earbud comprising a

lens. For example:




                                         ,                          , and

       34.     Claim 4 of the ‘320 patent covers the system of Claim 1 wherein the lid has a second

magnet disposed within it. The Apple Infringing Products comprise the system of claim 1 (see

above), wherein the lid of the switching device has a plurality of magnets disposed within it. For

example (as noted by the below beads on the lids at left),




                                                12
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 13 of 49




                                  ,                     , and

       35.     Claim 5 of the ‘320 patent covers the system of Claim 4 wherein the lid is

configured to employ the second magnet to secure the lid in a closed position by magnetically

coupling to the first case. The Apple Infringing Products comprise the system of claim 4 (see

above), wherein the lid of the switching device is configured to employ the second magnet to

secure the lid in a closed position via magnetic coupling, with such coupling being shown as

follows. For example:




                             ,                           , and

       36.     Claim 7 of the ‘320 patent covers the system of Claim 3 wherein the first case is

configured to be nonabrasive to the second lens. The Apple Infringing Products comprise the

system of claim 3 (see above), wherein a plastic surface of the Airpods case and of the Powerbeats

case is structurally configured with complementary fitting beveled edges and recesses to the

earbuds, and it is composed of a material nonabrasive to the above-noted lenses, respectively.

       37.     Claim 9 of the ‘320 patent covers the system of Claim 1 wherein the first magnet

is employed in actuating the electronic circuit. The Apple Infringing Products comprise the system

of claim 1 (see above), wherein the first magnet is employed in actuating the electronic circuit,

including, on information and belief, wherein the magnet disposed within each earbud is used to
                                               13
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 14 of 49




magnetically couple the earbud to the charging case, which engages electrical contact of the

conducting leads of the earbud with the conducting leads of the charging case, thus, actuating the

circuit responsive to the switching device. When said circuit is actuated, electrical communications

occur, comprising activation of the earbud communications capability and communication of

earbud battery status, including as indicated by the earbuds entering into a connected status with a

phone, by LED display on the charging case, and/or by the battery status transmitted to the phone.

An exemplary such magnet is noted below on each respective earbud (complementary magnets are

also noted on each charging case):




                                     ,                        , and

       38.     Claim 10 of the ‘320 patent covers the system of Claim 4 wherein the second or a

third magnet is employed in the lid to actuate the electronic circuit. The Apple Infringing Products

comprise the system of claim 4 (see above), wherein the second magnet within the lid of the

Airpods case is employed to actuate the electronic circuit. On information and belief, this occurs

in connection with the Hall effect sensor, which senses a magnetic field associated with or

modified by the second magnet.

       39.     Claim 11 of the ‘320 patent covers the system of Claim 1 wherein the electronic

device is wireless earplugs. The Apple Infringing Products comprise the system of claim 1 (see

above), wherein the electronic device is wireless earbuds (see wireless earbuds noted above).

       40.     Claim 12 of the ‘320 patent covers the system of Claim 1 wherein the system further

comprises a sensor that can be activated using a magnet. The Apple Infringing Products comprise

                                                14
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 15 of 49




the system of claim 1 (see above), wherein, on information and belief, a sensor, for example a

Hall effect sensor in the charging case, battery level sensor, vertical-cavity surface-emitting laser

sensor, infrared sensor and/or the Bluetooth sensor (i.e., receiver) each can be activated using a

magnet. Bluetooth sensors, infrared sensors and VCSEL sensors in the earbuds are activated when

the charging case is opened and the earbuds are located inside the case, which, on information and

belief, also involves the functionality of the Hall effect sensor. Further, a battery level sensor is

activated when an earbud is in electrical contact with the charging case. Without limitation, a

magnet disposed within each earbud is used to magnetically couple the earbud to the charging

case, which engages electrical contact of the conducting lead of the earbud with the conducting

lead of the charging case, thus actuating a battery level sensor.

       41.     Claim 13 of the ‘320 patent covers the system of Claim 5 wherein the system further

comprises a sensor that can be activated using a magnet. The Apple Infringing Products comprise

the system of claim 5 (see above), wherein, on information and belief, a sensor, for example, each

of a Hall effect sensor in the charging case, a battery level sensor, a vertical-cavity surface-emitting

laser sensor, an infrared sensor and/or a Bluetooth sensor can be activated using a magnet when

the earbuds are located inside the charging case.by a magnetic switch. Bluetooth sensors, infrared

sensors and VCSEL sensors in the earbuds are activated when the charging case is opened, which,

on information and belief, also involves the functionality of the Hall effect sensor. Further, a

battery level sensor is activated when an earbud is in electrical contact with the charging case.

Without limitation, a magnet disposed within each earbud is used to magnetically couple the

earbud to the charging case, which engages electrical contact of the conducting lead of the earbud

with the conducting lead of the charging case, thus actuating a battery level sensor.




                                                  15
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 16 of 49




       42.     Apple has infringed, and continues to infringe, the claims of the ‘320 patent,

including at least those noted above, including by making, using, offering for sale, selling and/or

importing the Apple Infringing Products in violation of 35 U.S.C. § 271(a).

       43.     Apple has also infringed, and continues to infringe, the claims of the ‘320 patent,

including at least those noted above, by actively inducing others to use, offer for resale, and resell

the Apple Infringing Products. Apple’s customers who use those devices in accordance with

Apple’s instructions directly infringe said claims in violation of 35 U.S.C. § 271(a). Apple

intentionally instructs its customers to infringe, including by and through its product sales,

instructions, manuals and guides.

       44.     Apple has had at least constructive notice of the ‘320 patent since at least its

issuance. Apple will have been on actual notice of the ’320 patent since, at the latest, the service

of this complaint. By the time of trial, Apple will have known and intended (since receiving such

notice) that its continued actions would actively induce the infringement of the above-noted claims

of the ‘320 patent.

       45.     Gwee believes and contends that, at minimum, Apple’s knowing and intentional

post-suit continuance of its unjustified, clear, and inexcusable infringement of the ‘320 patent since

receiving notice of its infringement of the ‘320 patent, is necessarily willful, wanton, malicious, in

bad-faith, deliberate, consciously and wrongful, and it constitutes egregious conduct worthy of a

finding of willful infringement. Accordingly, since at least receiving notice of this suit, Apple has

willfully infringed the ’320 patent.

       46.     The acts of infringement by Apple have caused damage to Gwee, and Gwee is

entitled to recover from Apple the damages sustained by Gwee as a result of Apple’s wrongful

acts in an amount subject to proof at trial but no less than a reasonable royalty. The infringement



                                                 16
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 17 of 49




of Gwee’s exclusive rights under the ’320 Patent by Apple has damaged and will continue to

damage Gwee, causing irreparable harm, for which there is no adequate remedy at law, unless

enjoined by this Court.

                  COUNT II - INFRINGMENT OF U.S. PATENT NO. 10,562,077

       47.     The application for U.S. Patent No. 10,562,077 (the “‘077 patent”) was filed on

July 2, 2019 . The patent issued on February 18, 2020. The ‘077 patent claims priority to non-

provisional and provisional filings dated as far back as August 5, 2011.

       48.     Claim 1 of the ’077 patent covers a system comprising “a portable switching device

coupled to a portable electronic device; wherein: the switching device and the electronic device

are configured to selectively couple to each other employing magnetic force; the switching device

comprises a first case; the electronic device comprises a second case and an electronic circuit that

is responsive to the switching device; a first magnet is fully disposed within the electronic device;

the electronic device comprises at least one element selected from the group consisting of beveled

edges, ridges, recessed areas, grooves, slots, indented shapes, bumps, raised shapes, and

combinations thereof; configured to correspond to complementary surface elements on the

switching device; the portable switching device is configured to activate, deactivate, or send into

hibernation the portable electronic device; the electronic device plays, pauses and/or changes the

volume of a remote device; the switching device includes a lid and hinge attaching the lid to the

switching device; the lid is recessed to configure to the electronic device; and when coupled, the

first case functions to protect the second case.”

       49.     The Apple Infringing Products comprise a portable switching device coupled to a

portable electronic device, for example, the case of the AirPods and the Powerbeats case function

as a portable switching device and the AirPod earbud and the Powerbeats earbud are portable



                                                    17
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 18 of 49




electronic devices. Said cases and earbuds are coupled to each other, respectively, including at

least magnetically. For example, when Airpods earbuds and Powerbeats earbuds are placed into

the Airpods case and Powerbeats case, respectively, they securely snap into place magnetically.

Further, if an Airpods case or Powerbeats case is opened and turned upside down, the Airpods

earbuds and Powerbeats earbuds are held into place magnetically and will not fall from the case.

For example:




                               ,                            , and

       50.     On information and belief, such coupling comprises the magnets generally marked

by the beads depicted below:




                                   ,                      , and

       51.     The Apple Infringing Products comprise the switching device (here the original

charging case and/or wireless charging case) and the electronic device (here the earbud(s)) being

configured to selectively couple to each other through a magnetic force, as noted in the above

images.




                                               18
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 19 of 49




       52.     The Apple Infringing Products comprise both the switching device and the

electronic device each comprising a white or black plastic outer case, as noted in the images above

and below.

       53.     The Apple Infringing Products comprise the electronic device comprising an

electronic circuit that is responsive to the switching device. For example, when the Airpods or

Powerbeats charging case is opened/closed and the earbuds are located within the charging case,

the Bluetooth communications capability of the earbuds is activated/deactivated, including as

noted below:




       54.     The electronic device of the Apple Infringing Products comprises a first magnet

that is fully disposed within the electronic device. For example (as marked by the beads below):




                                                19
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 20 of 49




                             ,                              and



       55.     The electronic device of the Apple Infringing Products comprises at least one

element selected from the group consisting of bumps, raised shapes, and combinations thereof.

For example:




                        ,                           , and

       56.     The electronic device of the Apple Infringing Products is configured to correspond

to complementary surface elements on the switching device. For example, the Airpods case and

Powerbeats case, and Airpods earbuds and Powerbeats earbuds, are configured to fit together,

respectively, when the earbuds are placed into the case. For example:




                                               20
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 21 of 49




                                ,                    , and

       57.     The switching device of the Apple Infringing Products is configured to activate,

deactivate and/or send into hibernation the portable electronic device. For example, when the

Airpods case or Powerbeats case is closed and an earbud is within the case, it deactivates and/or

hibernates the AirPod earbud or Powerbeats earbud located inside the case, including by sending

a signal that causes the earbuds to cease or stop Bluetooth communication; and when the Airpods

case or Powerbeats case is opened, it activates the Airpods earbuds or Powerbeats earbuds located

inside the case, including by sending a signal that causes their Bluetooth communications to

commence.

       58.     The electronic device of the Apple Infringing Products plays, pauses and/or

changes the volume of a remote device, for example the electronic device of the Apple Infringing

Product may play, pause and/or change the volume of a music player on a Bluetooth connected

cellular phone (e.g., an iPhone), for example, via actions such as inserting/removing the earbud

into/from the ear, and/or by tapping or pressing (as applicable) the earbud.

       59.     The switching device of the Apple Infringing Products includes a lid and hinge

(noted below with vertical arrows) attaching the lid to the base of the switching device wherein

the lid is recessed to correspond to the electronic device (noted below with horizontal arrows). For

example:




                                                21
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 22 of 49




                                  ,                    , and



       60.     The switching device of the Apple Infringing Products comprises the first case

functioning to protect the second case. For example:




                              ,                                , and

       61.     Claim 2 of the ‘077 patent covers the system of Claim 1 wherein the switching

device has a first lens. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the switching device has a lens. For example, on information and belief, the Airpods case

and the Powerbeats case each has a lens for its LED light which indicates charge status:




       62.     Claim 3 of the ‘077 patent covers the system of Claim 1 wherein the electronic

device has a second lens. For example, the Apple Infringing Products comprise the system of

claim 1 (see above) and, on information and belief, each AirPod earbud and each Powerbeats
                                               22
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 23 of 49




earbud includes at least one infrared sensor and at least one vertical-cavity surface-emitting laser,

which each comprise a lens. For example:




                                       ,                          , and

       63.     Claim 4 of the ‘077 patent covers the system of Claim 1 wherein the lid has a second

magnet disposed within it. The Apple Infringing Products comprise the system of claim 1 (see

above), wherein the lid of the switching device has a plurality of magnets disposed within it. For

example (as noted by the below beads at left),




                                   ,                      , and

       64.     Claim 5 of the ‘077 patent covers the system of Claim 4 wherein the lid is

configured to employ the second magnet to secure the lid in a closed position. The Apple

Infringing Products comprise the system of claim 4 (see above), wherein the lid of the switching

device is configured to employ the second magnet to secure the lid in a closed position. For

example:




                                                 23
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 24 of 49




                             ,                           , and

       65.     Claim 7 of the ‘077 patent covers the system of Claim 3 wherein the first case is

configured to be nonabrasive to the second lens. The Apple Infringing Products comprise the

system of claim 3 (see above), wherein a plastic surface of the Airpods case and of the Powerbeats

case is structurally configured with complementary fitting beveled edges and recesses to the

earbuds, and it is composed of a material nonabrasive to the above-noted lenses, respectively.

       66.     Claim 9 of the ‘077 patent covers the system of Claim 1 wherein the first magnet

is employed in actuating the electronic circuit. The Apple Infringing Products comprise the system

of claim 1 (see above), wherein the first magnet is employed in actuating the electronic circuit,

including, on information and belief, wherein the magnet disposed within each earbud is used to

magnetically couple the earbud to the charging case, which engages an electrical contact of the

conducting leads of the earbud with the conducting leads of the charging case, thus, actuating the

circuit responsive to the switching device.         When said circuit is actuated, electrical

communications occur, comprising the switching on of the earbud communications capability and

communication of earbud battery status, including as indicated by the earbuds entering into a

connected status with a phone, by LED display on the charging case, and/or by the battery status

transmitted to the phone. An exemplary of such magnet is noted below on each respective earbud

(complementary magnets are also noted on each charging case):




                                               24
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 25 of 49




                                    ,                          , and

       67.     Claim 10 of the ‘077 patent covers the system of Claim 4 wherein the second or a

third magnet is employed in the lid to actuate the electronic circuit. The Apple Infringing Products

comprise the system of claim 4 (see above), wherein the second magnet within the lid of the

Airpods case is employed to actuate the electronic circuit. On information and belief, this occurs

in connection with the Hall effect sensor, which senses a magnetic field associated with or

modified by the second magnet.

       68.     Claim 11 of the ‘077 patent covers the system of Claim 1 wherein the electronic

device is wireless earplugs. The Apple Infringing Products comprise the system of claim 1 (see

above), wherein the electronic device is wireless earbuds (see wireless earbuds noted above).

       69.     Claim 12 of the ‘077 patent covers the system of Claim 1 wherein the system further

comprises a sensor that can be activated using a magnet. The Apple Infringing Products comprise

the system of claim 1 (see above), wherein, on information and belief, a sensor, for example a Hall

effect sensor in the charging case, a battery level sensor, a vertical-cavity surface-emitting laser

sensor, an infrared sensor and/or a Bluetooth sensor (i.e., receiver) each can be activated using a

magnet. Bluetooth sensors, infrared sensors and VCSEL sensors in the earbuds are activated when

the case is opened and the earbuds are located within the charging case, which, on information and

belief, also involves the functionality of the Hall effect sensor. Further, a battery level sensor is

activated when an earbud is in electrical contact with the charging case. Without limitation, a

magnet disposed within each earbud is used to magnetically couple the earbud to the charging

                                                 25
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 26 of 49




case, which engages an electrical contact of the conducting lead of the earbud with the conducting

lead of the charging case, thus actuating a battery level sensor.

       70.     Claim 13 of the ‘077 patent covers the system of Claim 5 wherein the system further

comprises a sensor that can be activated using a magnet. The Apple Infringing Products comprise

the system of claim 5 (see above), wherein, on information and belief, a sensor, for example a Hall

effect sensor in the charging case, a battery level sensor, a vertical-cavity surface-emitting laser

sensor, an infrared sensor and/or a Bluetooth sensor each can be activated using a magnet.

Bluetooth sensors, infrared sensors and VCSEL sensors in the earbuds are activated when the case

is opened while the earbuds are within the charging case, which, on information and belief, also

involves the functionality of the Hall effect sensor. Further, a battery level sensor is activated

when an earbud is in electrical contact with the charging case. Without limitation, a magnet

disposed within each earbud is used to magnetically couple the earbud to the charging case, which

engages an electrical contact of the conducting lead of the earbud with the conducting lead of the

charging case, thus actuating a battery level sensor.

       71.     Apple has infringed, and continues to infringe, the claims of the ‘077 patent,

including at least those noted above, including by making, using, offering for sale, selling and/or

importing the Apple Infringing Products in violation of 35 U.S.C. § 271(a).

       72.     Apple has also infringed, and continues to infringe, the claims of the ‘077 patent,

including at least those noted above, by actively inducing others to use, offer for resale, and resell

the Apple Infringing Products. Apple’s customers who use those devices in accordance with

Apple’s instructions directly infringe said claims in violation of 35 U.S.C. § 271(a). Apple

intentionally instructs its customers to infringe, including by and through its product sales,

instructions, manuals and guides.



                                                 26
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 27 of 49




       73.     Apple has had at least constructive notice of the ‘077 patent since at least its

issuance. Apple will have been on actual notice of the ’077 patent since, at the latest, the service

of this complaint. By the time of trial, Apple will have known and intended (since receiving such

notice) that its continued actions would actively induce the infringement of the above-noted claims

of the ‘077 patent.

       74.     Gwee believes and contends that, at minimum, Apple’s knowing and intentional

post-suit continuance of its unjustified, clear, and inexcusable infringement of the ‘077 patent since

receiving notice of its infringement of the ‘077 patent, is necessarily willful, wanton, malicious, in

bad-faith, deliberate, conscious and wrongful, and it constitutes egregious conduct worthy of a

finding of willful infringement. Accordingly, since at least receiving notice of this suit, Apple has

willfully infringed the ’077 patent.

       75.     The acts of infringement by Apple have caused damage to Gwee, and Gwee is

entitled to recover from Apple the damages sustained by Gwee as a result of Apple’s wrongful

acts in an amount subject to proof at trial but no less than a reasonable royalty. The infringement

of Gwee’s exclusive rights under the ’077 Patent by Defendant has damaged and will continue to

damage Gwee, causing irreparable harm, for which there is no adequate remedy at law, unless

enjoined by this Court.

                 COUNT III - INFRINGEMENT OF U.S. PATENT NO. 10,259,021

       76.     The application for U.S. Patent No. 10,259,021 (the “‘021 patent”) was filed on

December 22, 2017 and the patent issued on April 19, 2019. The ‘021 patent claims priority to

non-provisional and provisional filings dated as far back as August 5, 2011.

       77.     Claim 1 of the ‘021 patent covers a system comprising “a portable switching device

coupled to a portable electronic device; wherein: the switching device and the electronic device



                                                 27
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 28 of 49




are configured to selectively couple to each other employing magnetic force; the switching device

comprises a first case; the electronic device comprises a second case and an electronic circuit that

is responsive to the switching device; a first magnet is fully disposed within the electronic device;

the electronic device comprises at least one element selected from the group consisting of beveled

edges, ridges, recessed areas, grooves, slots, indented shapes, bumps, raised shapes, and

combinations thereof; configured to correspond to complementary surface elements on the

switching device; the portable switching device is configured to activate, deactivate or send into

hibernation the portable electronic device; and when coupled, the first case functions to protect the

second case.”

       78.      The Apple Infringing Products infringe claim 1 of the ‘021 patent. For example:

       79.      The Apple Infringing Products comprise a portable switching device coupled to a

portable electronic device, for example, an Airpods case and Powerbeats case each functions as a

portable switching device and an AirPod earbud and Powerbeats earbud are portable electronic

devices, and they are magnetically coupled together, respectively. For example, when Airpods

earbuds and Powerbeats earbuds are placed into the Airpods case and Powerbeats case,

respectively, they securely snap into place magnetically.        Further, if an Airpods case and

Powerbeats case are opened and turned upside down, the Airpods earbuds and Powerbeats earbuds,

respectively, are held into place magnetically and will not fall from the case. For example:




                               ,                              , and

                                                 28
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 29 of 49




       80.     On information and belief, such coupling comprises at least the magnets generally

marked by the beads below:




                                 ,                          , and

       81.     The Apple Infringing Products comprise the switching device (here the original

charging case and/or wireless charging case) and the electronic device (here the earbud(s)) being

configured to selectively couple to each other employing magnetic force from a magnet disposed

at least within the electronic device. An exemplary of such magnet is noted above at each

respective earbud.

       82.     The Apple Infringing Products comprise the switching device and the electronic

device each comprising a white or black plastic outer case, as noted in the images above and below.

       83.     The Apple Infringing Products comprise the electronic device further comprising

an electronic circuit that is responsive to the switching device. For example, when the Airpods or

Powerbeats charging case is opened/closed, the Bluetooth communications capability of the

earbuds is activated/deactivated when the earbuds are within the case, including as noted below:




                                                29
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 30 of 49




       84.     The electronic device of the Apple Infringing Products comprises a first magnet

that is fully disposed within the electronic device. For example, the beads below mark magnets so

disposed within the electronic device:




                                  ,                             and




                                               30
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 31 of 49




       85.     The electronic device of the Apple Infringing Products comprises at least one

element selected from the group consisting of bumps, raised shapes, and combinations thereof.

For example:




                        ,                       , and

       86.     The electronic device of the Apple Infringing Products is configured to correspond

to complementary surface elements on the switching device. For example, the Airpods case and

Powerbeats case and the Airpods earbuds and Powerbeats earbuds, respectively, are configured to

fit together when the earbuds are placed into their case. For example:




                               ,                    , and

       87.     The switching device of the Apple Infringing Products is configured to activate,

deactivate and/or send into hibernation the portable electronic device. For example, when the

Airpods case or Powerbeats case is closed and an earbud is within the case, it deactivates and/or

hibernates the AirPod earbud or Powerbeats earbud located inside the case, including by sending

a signal that causes the earbuds to cease or stop Bluetooth communication; and when the Airpods

case or Powerbeats case is opened, it activates the Airpods earbuds or Powerbeats earbuds located



                                               31
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 32 of 49




inside the case, including by sending a signal that causes their Bluetooth communications to

commence.

       88.     Apple Infringing Products comprise that, when the Airpods earbuds and

Powerbeats earbuds are magnetically coupled to the Airpods case and Powerbeats case,

respectively, and the Airpods case and Powerbeats case is closed, the first plastic case of the

Airpods case and Powerbeats case completely contains and functions to protect the second plastic

case of the Airpods earbuds and Powerbeats earbuds, respectively. For example:




                              ,                             , and

       89.     Claim 2 of the ‘021 patent covers the system of claim 1 wherein the electronic

device has a lens. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the electronic device has a lens. For example, on information and belief, each AirPod

earbud and each Powerbeats earbud includes at least one infrared sensor and at least one vertical-

cavity surface-emitting laser, with each comprising a lens. For example:




                                      ,                         , and




                                               32
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 33 of 49




       90.     Claim 4 of the ‘021 patent covers the system of claim 1 wherein the switching

device has a lens. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the switching device has a lens. For example, on information and belief, the Airpods case

and the Powerbeats case each have a lens for their LED light which indicates charge status:




       91.     Claim 6 of the ‘021 patent covers the system of claim 1 wherein the switching

device includes a lid and hinge attaching the lid to the switching device wherein the lid is recessed

to correspond to the electronic device. The Apple Infringing Products comprise the system of

claim 1 (see above) wherein the switching device includes a lid and hinge (noted below with

vertical arrows) attaching the lid to the base of the switching device wherein the lid is recessed to

correspond to the electronic device (noted below with horizontal arrows). For example:




                                 ,                     , and

       92.     Claim 7 of the ‘021 patent covers the system of claim 6 wherein the lid is recessed

to configure to the electronic device. The Apple Infringing Products comprise the system of claim

6 (see above), wherein the lid of the switching device is recessed to configure to the electronic

device. For example:

                                                 33
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 34 of 49




                         ,                            , and

       93.     Claim 8 of the ‘021 patent covers the system of claim 6 wherein the lid has a second

magnet disposed within it. The Apple Infringing Products comprise the system of claim 6 (see

above), wherein the lid of the switching device has a plurality of magnets disposed within it. For

example (as noted by the below beads at left),




                                  ,                      , and

       94.     Claim 9 of the ‘021 patent covers the system of claim 8 wherein the lid is configured

to employ the second magnet to secure the lid in a closed position. The Apple Infringing Products

comprise the system of claim 8 (see above), wherein the lid of the switching device is configured

to employ the second magnet to secure the lid in a closed position. For example:




                         ,                            , and




                                                 34
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 35 of 49




       95.     Claim 10 of the ‘021 patent covers the system of claim 1 wherein the electronic

device is wireless earplugs. The Apple Infringing Products comprise the system of claim 1 (see

above), wherein the electronic device is wireless earbuds (see wireless earbuds noted above).

       96.     Claim 12 of the ‘021 patent covers the system of claim 2 wherein a surface of the

first case is composed of a material nonabrasive to the lens. The Apple Infringing Products

comprise the system of claim 2 (see above), wherein plastic surfaces of each of the Airpods case

and Powerbeats case, respectively, is composed of a material nonabrasive to the lenses of the

Airpods earbuds and Powerbeats earbuds, respectively.

       97.     Claim 14 of the ‘021 patent covers the system of claim 4 wherein a surface of the

first case is composed of a material nonabrasive to the lens. The Apple Infringing Products

comprise the system of claim 4 (see above), wherein the plastic surfaces of each of the Airpods

case and Powerbeats case, respectively, is composed of a material nonabrasive to the lenses of the

Airpods earbuds and Powerbeats earbuds, respectively.

       98.     Claim 16 of the ‘021 patent covers the system of claim 1 wherein the first magnet

is employed in actuating the electronic circuit. The Apple Infringing Products comprise the system

of claim 1 (see above), wherein the first magnet is employed in actuating the electronic circuit,

including, on information and belief, wherein the magnet disposed within each earbud is used to

magnetically couple the earbud to the charging case, which engages electrical contact of the

conducting leads of the earbud with the conducting leads of the charging case, thus, actuating the

circuit responsive to the switching device.         When said circuit is actuated, electrical

communications occur, comprising the activating of the earbud communications capability and

communication of earbud battery status, including as indicated by the earbuds entering into a

connected status with a phone, by LED display on the charging case, and/or by the battery status



                                               35
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 36 of 49




transmitted to the phone. An exemplary of such magnet is noted below on each respective earbud

(complementary magnets are also noted on each charging case):




                                    ,                         , and

       99.     Claim 17 of the ‘021 patent covers the system of claim 8 wherein the second or a

third magnet is employed in the lid to actuate the electronic circuit. The Apple Infringing Products

comprise the system of claim 8 (see above), wherein the second magnet within the lid of the

Airpods case is employed to actuate the electronic circuit. On information and belief, this occurs

in connection with the Hall effect sensor, which senses a magnetic field associated with or

modified by the second magnet.

       100.    Claim 19 of the ‘021 patent covers the system of claim 1 wherein the switching

device can be employed to perform at least one function selected from the group consisting of:

control volume, pause, play, next slide, switch on, switch off, and combinations thereof; to an

electronic device. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the Airpods case and the Powerbeats case can be employed to perform at least one function

selected from the group consisting of: switch on, switch off, and combinations thereof; with respect

to the Airpods earbuds and Powerbeats earbuds, respectively while the earbuds are within the

charging case. For example when the earbuds are selectively coupled to the switching device and

the lid of the switching device is opened, the Bluetooth transmitter for the earbuds is switched on.

When the earbuds are selectively coupled to the switching device and the lid of the switching

device is closed, Bluetooth communications from the earbuds are switched off.

                                                36
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 37 of 49




       101.     Apple has infringed, and continues to infringe, the claims of the ‘021 patent,

including at least those noted above, including by making, using, offering for sale, selling and/or

importing the Apple Infringing Products in violation of 35 U.S.C. § 271(a).

       102.    Apple has infringed, and continues to infringe, the claims of the ‘021 patent,

including at least those noted above, including by actively inducing others to use, offer for resale,

and resell the Apple Infringing Products. Apple’s customers who use those devices in accordance

with Apple’s instructions directly infringe said claims in violation of 35 U.S.C. § 271(a). Apple

intentionally instructs its customers to infringe, including by and through its product sales,

instructions, manuals and guides.

       103.    Apple has had at least constructive notice of the ‘021 patent since at least its

issuance. Apple will have been on actual notice of the ’021 patent since, at the latest, the service

of this complaint. By the time of trial, Apple will have known and intended (since receiving such

notice) that its continued actions would actively induce the infringement of the above-noted claims

of the ‘021 patent.

       104.    Gwee believes and contends that, at minimum, Apple’s knowing and intentional

post-suit continuance of its unjustified, clear, and inexcusable infringement of the ‘021 patent since

receiving notice of its infringement of the ‘021 patent, is necessarily willful, wanton, malicious, in

bad-faith, deliberate, conscious and wrongful, and it constitutes egregious conduct worthy of a

finding of willful infringement. Accordingly, since at least receiving notice of this suit, Apple has

willfully infringed the ’021 patent.

       105.    The acts of infringement by Apple have caused damage to Gwee, and Gwee is

entitled to recover from Apple the damages sustained by Gwee as a result of Apple’s wrongful

acts in an amount subject to proof at trial but no less than a reasonable royalty. The infringement



                                                 37
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 38 of 49




of Gwee’s exclusive rights under the ’021 patent by Defendant has damaged and will continue to

damage Gwee, causing irreparable harm, for which there is no adequate remedy at law, unless

enjoined by this Court.

                  COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 10,259,020

        106.    The application for U.S. Patent No. 10,259,020 (the “‘020 patent”) was filed on

December 22, 2017 and the patent issued on April 16, 2019. The ‘021 patent claims priority to

non-provisional and provisional filings dated as far back as August 5, 2011.

        107.    Claim 1 of the ‘020 patent covers “A system comprising: a portable switching

device coupled to a portable electronic device; wherein: the switching device and the electronic

device are configured to selectively couple to each other employing magnetic force from a first

magnet disposed within the switching device; the switching device comprises a first case; the

electronic device comprises a second case and an electronic circuit that is responsive to the

switching device; the electronic device comprises at least one element selected from the group

consisting of beveled edges, ridges, recessed areas, grooves, slots, indented shapes, bumps, raised

shapes, and combinations thereof; configured to correspond to complementary surface elements

on the switching device; the portable switching device is configured to activate, deactivate or send

into hibernation the portable electronic device; and when coupled, the second case functions to

protect the first case.”

        108.    The Apple Infringing Products infringe claim 1 of the ‘020 patent. For example:

        109.    The Apple Infringing Products are systems comprising a portable switching device

coupled to a portable electronic device, for example, an AirPod earbud and Powerbeats earbud

function as a portable switching device, an Airpods case and Powerbeats case is a portable

electronic device, and they are magnetically coupled together, respectively. For example, when



                                                38
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 39 of 49




Airpods earbuds and Powerbeats earbuds are placed into the Airpods case and Powerbeats case,

respectively, they securely snap into place magnetically.      Further, if an Airpods case and

Powerbeats case is opened and turned upside down, the Airpods earbuds and Powerbeats earbuds

are respectively held into place magnetically and will not fall from the case. For example:




                              ,                              , and

       110.    On information and belief, such coupling comprises at least the magnets generally

marked by beads below:




                                  ,                        , and

       111.    The Apple Infringing Products comprise the switching device (here the earbud(s))

and the electronic device (here the original charging case and/or wireless charging case) being

configured to selectively couple to each other employing magnetic force from a first magnet

disposed within the switching device. An exemplary such magnet is noted with beads on each

respective earbud:




                                               39
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 40 of 49




                                   ,                              and

       112.    The Apple Infringing Products comprise both the switching device and the

electronic device each comprising a white or black plastic outer case, as noted in the images above

and below.

       113.    The Apple Infringing Products comprise the electronic device comprising an

electronic circuit that is responsive to the switching device. For example, when an AirPod earbud

or Powerbeats earbud is coupled to its charging case, the charging case activates, and it determines

the battery level of the Airpods earbuds and Powerbeats earbuds, respectively, and the charging

case also shows charge status via its LED light.

       114.    The Apple Infringing Products comprise the electronic device comprising at least

one element selected from the group consisting of recessed areas, indented shapes, and

combinations thereof. For example:




                               ,                         , and



                                                40
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 41 of 49




       115.    The Apple Infringing Products comprise the electronic device being configured to

correspond to complementary surface elements on the switching device. For example, the Airpods

case and Powerbeats case and Airpods earbuds and Powerbeats earbuds are configured to fit

together when the applicable earbuds are placed into the case. For example:




                                  ,                 , and

       116.    Apple Infringing Products comprise the portable switching device being configured

to activate the portable electronic device. For example, when an AirPod earbud or Powerbeats

earbud is coupled to its charging case, the case activates, including to charge the earbuds and/or

measure/display charge status.

       117.    Apple Infringing Products comprise that, when the Airpods earbuds and

Powerbeats earbuds are magnetically coupled to the Airpods case and Powerbeats case and the

Airpods case and Powerbeats case is closed, the second plastic case of the Airpods charging case

and Powerbeats charging case, respectively, completely contains and functions to protect the first

plastic case of the Airpods earbuds and Powerbeats earbuds. For example:




                              ,                             , and



                                               41
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 42 of 49




       118.    Claim 2 of the ‘020 patent covers the system of claim 1 wherein the electronic

device has a lens. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the electronic device has a lens. For example, on information and belief, the Airpods case

and Powerbeats case each has a lens for its LED light which indicates charge status.

       119.    Claim 4 of the ‘020 patent covers the system of claim 1 wherein the switching

device has a lens. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the switching device has a lens. For example, on information and belief, the AirPod earbud

and Powerbeats earbud each have at least one laser and at least one infrared sensor, each

comprising a lens. For example:




                                       ,                          , and

       120.    Claim 6 of the ‘020 patent covers the system of claim 1 wherein the electronic

device includes a lid and hinge (noted below with vertical arrows) attaching the lid to the electronic

device. The Apple Infringing Products comprise the system of claim 1 (see above), wherein the

electronic device includes a lid and hinge (noted below with vertical arrows) attaching the lid to

the base of the electronic device. For example:




                                                  42
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 43 of 49




                             ,                           , and

       121.    Claim 7 of the ‘020 patent covers the system of claim 6 wherein the lid is recessed

to configure to the switching device. The Apple Infringing Products comprise the system of claim

6 (see above), wherein the lid of the electronic device is recessed to configure to the switching

device. For example:




                         ,                            , and

       122.    Claim 8 of the ‘020 patent covers the system of claim 6 wherein the lid has a second

magnet disposed within it. The Apple Infringing Products comprise the system of claim 6 (see

above), wherein the lid of the electronic device has one or more magnets disposed within it. For

example (as noted by the below beads at left):




                                 ,                    , and




                                                 43
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 44 of 49




       123.    Claim 9 of the ‘020 patent covers the system of claim 8 wherein the lid is configured

to employ the second magnet to secure the lid in a closed position. The Apple Infringing Products

comprise the system of claim 8 (see above), wherein the lid of the electronic device is configured

to employ the second magnet to secure the lid in a closed position. For example:




                         ,                            , and

       124.    Claim 10 of the ‘020 patent covers the system of claim 1 wherein the switching

device is wireless earplugs. The Apple Infringing Products comprise the system of claim 1 (see

above), wherein the switching device is wireless earbuds.

       125.    Claim 16 of the ‘020 patent covers the system of claim 1 wherein the first magnet

is employed in actuating the electronic circuit. The Apple Infringing Products comprise the system

of claim 1 (see above), wherein the first magnet is employed in actuating the electronic circuit,

including, on information and belief, wherein the magnet disposed within each earbud is used to

magnetically couple the earbud to the charging case, which engages electrical contact of the

conducting leads of the earbud with the conducting leads of the charging case, thus, actuating the

circuit responsive to the switching device.          When said circuit is actuated, electrical

communications occur, comprising activation of the earbud communications capability and

communication of earbud battery status, including as indicated by the earbuds entering into a

connected status with a phone, by LED display on the charging case, and/or by the battery status

transmitted to the phone. An exemplary of such magnet is noted below on each respective earbud

(complementary magnets are also noted on each charging case):


                                                44
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 45 of 49




                               ,                        , and

       126.       Claim 17 of the ‘020 patent covers the system of claim 8 wherein the second or a

third magnet is employed in the lid to actuate the electronic circuit. The Apple Infringing Products

comprise the system of claim 8 (see above), wherein the second or a third magnet is employed in

the lid in actuating the electronic circuit, on information and belief, in connection with the Hall

effect sensor, which senses a magnetic field associated with or modified by the second magnet.

       127.       Claim 18 of the ‘020 patent covers the system of claim 1 wherein the switching

device additionally comprises a laser. The Apple Infringing Products comprise the system of claim

1 (see above), wherein the switching device additionally comprises a vertical-cavity surface-

emitting laser.

       128.       Claim 19 of the ‘020 patent covers the system of claim 1 wherein the switching

device can be employed to perform at least one function selected from the group consisting of:

control volume, pause, play, next slide, switch on, switch off, and combinations thereof; to an

electronic device. The Apple Infringing Products comprise the system of claim 1 (see above),

wherein the switching device can be employed to perform at least one function selected from the

group consisting of control volume, play and pause, to an electronic device, for example, via

actions such as inserting/removing the earbud into/from the ear, and/or by tapping or pressing (as

applicable) the earbud.




                                                 45
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 46 of 49




       129.    Apple has infringed, and continues to infringe, the claims of the ‘020 patent,

including at least those noted above, including by making, using, offering for sale, selling and/or

importing the Apple Infringing Products in violation of 35 U.S.C. § 271(a).

       130.    Apple has infringed, and continues to infringe, the claims of the ‘020 patent,

including at least those noted above, including by actively inducing others to use, offer for resale,

and resell the Apple Infringing Products. Apple’s customers who use those devices in accordance

with Apple’s instructions infringe said claims in violation of 35 U.S.C. § 271(a). Apple

intentionally instructs its customers to infringe, including by and through its product sales,

instructions, manuals and guides.

       131.    Apple has had at least constructive notice of the ‘020 patent since at least its

issuance. Apple will have been on actual notice of the ’020 patent since, at the latest, the service

of this complaint. By the time of trial, Apple will have known and intended (since receiving such

notice) that its continued actions would actively induce the infringement of the above-noted claims

of the ‘020 patent.

       132.    Gwee believes and contends that, at minimum, Apple’s knowing and intentional

post-suit continuance of its unjustified, clear, and inexcusable infringement of the ‘020 patent since

receiving notice of its infringement of the ‘020 patent, is necessarily willful, wanton, malicious, in

bad-faith, deliberate, conscious and wrongful, and it constitutes egregious conduct worthy of a

finding of willful infringement. Accordingly, since at least receiving notice of this suit, Apple has

willfully infringed the ’020 patent.

       133.    The acts of infringement by Apple have caused damage to Gwee, and Gwee is

entitled to recover from Apple the damages sustained by Gwee as a result of Apple’s wrongful

acts in an amount subject to proof at trial but no less than a reasonable royalty. The infringement



                                                 46
     Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 47 of 49




of Gwee’s exclusive rights under the ’020 Patent by Defendant has damaged and will continue to

damage Gwee, causing irreparable harm, for which there is no adequate remedy at law, unless

enjoined by this Court.

                                            JURY DEMAND

        134.    Gwee demands a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        135.    Gwee requests entry of judgment in its favor and against Defendant as follows:

        a.      A declaration that Defendant has infringed and is infringing the patents-in-suit;

        b.      A declaration that Defendant’s post-notice infringement of the patents-in-suit has

been willful;

        c.      An order permanently enjoining Defendant, its respective officers, agents,

employees, and those acting in privity with it, from further direct and/or indirect infringement of

the patents-in-suit.

        d.      An award of damages to Gwee arising out of Defendant’s infringement of the

patents-in-suit, including enhanced damages pursuant to 35 U.S.C. § 284, together with

prejudgment and post-judgment interest, in an amount according to proof;

        e.      An award or attorneys’ fees pursuant to 35 U.S.C. § 285 or as otherwise permitted

by law; and

        f.      Granting Gwee its costs and further relief as the Court may deem just and proper.

Dated: July 28, 2020                          Respectfully submitted,

                                              /s/ John J. Edmonds
                                              John J. Edmonds
                                              Texas Bar No. 789758
                                              Federal I.D. No. 22110
                                              Stephen F. Schlather
                                              Texas Bar No. 24007993

                                                 47
Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 48 of 49




                               EDMONDS & SCHLATHER PLLC
                               2501 Saltus Street
                               Houston, Texas 77003
                               Telephone: (713) 364-5291
                               Facsimile: (713) 222-6651
                               jedmonds@ip-lit.com
                               sschlather@ip-lit.com

                               Barrett H. Reasoner
                               Texas Bar No. 16641980
                               Federal ID No. 14922
                               Mark A. Giugliano
                               Texas Bar No. 24012702
                               Federal ID No. 29171
                               Michael R. Absmeier
                               Texas Bar No. 24050195
                               Federal ID No. 608947
                               GIBBS & BRUNS, LLP
                               1100 Louisiana Street, Suite 5300
                               Houston, Texas 77002
                               Telephone: (713) 650-8805
                               breasoner@gibbsbruns.com
                               mgiugliano@gibbsbruns.com
                               mabsmeier@gibbsbruns.com

                               Alistair B. Dawson
                               Texas Bar No. Bar No. 05596100
                               Federal Bar I.D. 12864
                               adawson@beckredden.com
                               Michael E. Richardson
                               Texas Bar No. Bar No. 24002838
                               Federal Bar I.D. 23630
                               mrichardson@beckredden.com
                               BECK REDDEN LLP
                               1221 McKinney St., Suite 4500
                               Houston, Texas 77010-2010
                               Telephone: (713) 951-3700
                               Facsimile: (713) 951-3720

                               Butch Boyd
                               Texas Bar No. 00783694
                               Federal Bar I.D. 23211
                               Butch Boyd Law Firm
                               2905 Sackett Street
                               Houston, TX 77098
                               Telephone: (713) 589-8477

                                 48
Case 4:20-cv-02652 Document 1 Filed on 07/28/20 in TXSD Page 49 of 49




                               Facsimile: (713) 589-8563
                               butchboyd@butchboydlawfirm.com

                               Attorneys for Plaintiff GUI Global Products, Ltd. d/b/a
                               Gwee




                                 49
